USCA4 Appeal: 22-1613      Doc: 29          Filed: 08/25/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1613


        DORA L. ADKINS,

                            Plaintiff - Appellant,

                     v.

        TYSON’S LODGING, LLC,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:22-cv-00553-AJT-WEF)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Dora L. Adkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1613         Doc: 29      Filed: 08/25/2022    Pg: 2 of 2




        PER CURIAM:

               Dora L. Adkins appeals the district court’s order adopting the recommendation of

        the magistrate judge and denying her request for leave to file an emergency complaint and

        the court’s order construing her motion for leave to file an amended emergency complaint

        as a Fed. R. Civ. P. 60 motion and denying it. We have reviewed the record and find no

        reversible error.     Accordingly, we affirm.   Adkins v. Tyson’s Lodging, LLC, No.

        1:22-cv-00553-AJT-WEF (E.D. Va. filed May 31, 2022, entered June 1, 2022; June 8,

        2022). We grant Adkins’ motion to replace her informal brief, treat her motion regarding

        Rule 60 as a motion to supplement her informal brief and grant that motion, and deny her

        motion to vacate. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2